Case: 19-13750   Date Filed: 03/30/2020   Page: 1 of 6



                                                       [DO NOT PUBLISH]



         [IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-13750
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:18-cv-23395-FAM



THOMAS HEINEN,
ANGELINA KUNZ,
DAVID KUNZ,
JACOB KUNZ,
EDNA NICKERSON,
GRACE KUNZ,
MIRANDA DELANEY,
BRANDEN DELANEY,
PENNY BUCKNER,
RYAN ENG,
JOANN RUIZ,
ALEJANDRO HERNANDEZ,
SAVANNA VALDEZ,
CLAYTON MCDONALD,
JOSH RUSSELL,
BETTY JOHNSON,
MICHAEL JOHNSON,
TAYLOR JOHNSON,
MARIAH JOHNSON,

                                                       Plaintiffs-Appellants,

                              versus
               Case: 19-13750     Date Filed: 03/30/2020    Page: 2 of 6




ROYAL CARIBBEAN CRUISES LTD.,

                                                                 Defendant-Appellee.

                            ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                  (March 30, 2020)

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

       This is a negligence case. The appellants bought a cruise from the appellee

Royal Caribbean Cruises LTD. The cruise was set to sail from Galveston, Texas in

August of 2017. Hurricane Harvey had other plans, though. The superstorm

struck Galveston around that time, forcing Royal Caribbean to cancel the cruise.

       The appellants allege here that Royal Caribbean didn’t act quickly enough.

They claim that the cruise line delayed cancellation until the day the cruise was set

to embark. This delay purportedly caused them to travel to Galveston and weather

hurricane-force conditions. So they sued Royal Caribbean in the Southern District

of Florida, alleging counts of negligence and negligent infliction of emotional

distress.

       But the appellants’ first complaint had a problem: It failed to identify the

individual harms the appellants suffered due to Royal Caribbean’s purported

                                           2
               Case: 19-13750     Date Filed: 03/30/2020    Page: 3 of 6



negligence. The district court highlighted this deficiency for the appellants and

grant them leave to amend. The appellants promised that they would provide

specific allegations of harm in their amendment. But the district court held that

their second attempt proved no better: Though the amended complaint added that

each appellant suffered “physical and emotional damage,” it still failed to specify

their individual physical and emotional injuries. Rather, in shotgun fashion, the

appellants ticked off a laundry list of injuries at the end of their complaint, without

specifying who suffered what. The court held that these allegations failed to state a

claim under Federal Rule of Civil Procedure 12(b)(6). It dismissed the action with

prejudice. This is the appellants’ appeal.

      We review de novo the district court’s grant of a motion to dismiss for

failure to state a claim. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288

(11th Cir. 2010). To state a claim, a complaint must allege enough facts to make

the claim not merely possible, but plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). We accept the factual allegations in the complaint as true and construe

them in the light most favorable to the plaintiff. Id. But we need not accept as true

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. Finally, to prove a negligence or negligent-infliction-

of-emotional-distress claim, a plaintiff must prove that the defendant’s actions

caused the plaintiff to suffer actual harm. See Chaparro v. Carnival Corp., 693


                                             3
                 Case: 19-13750       Date Filed: 03/30/2020       Page: 4 of 6
F.3d 1333, 1336–38 (11th Cir. 2012) (per curiam).1 A negligent-infliction-of-

emotional-distress claim also requires an allegation of “mental or emotional harm .

. . that is caused by the negligence of another and that is not directly brought about

by a physical injury, but that may manifest itself in physical symptoms.” Id. at

1337–38.

       The district court rightly dismissed the appellants’ complaint for failure to

state a claim. For starters, the appellants failed to specify their individual physical

and emotional harms. Although each appellant alleged that Royal Caribbean’s

delay caused them “physical and emotional damage,” that threadbare allegation

does not suffice without factual allegations in support. See id. The only specific

factual support for the appellants’ threadbare allegations of harm comes in a

combined paragraph listing what seems to be every possible injury imaginable.

Among many others, the injury list includes claims of “injury about their body and

extremities,” “physical pain and suffering,” “disfigurement,” “aggravation of any

previously existing conditions,” and “physical handicap.” Yet the appellants still

fail to identify which appellant suffered which injury. For example, is Mr. Heinen

disfigured? Did Ms. Ruiz aggravate a pre-existing condition? Does Mr. Russell




1
  We asked the parties to answer whether the district court exercised diversity or maritime
jurisdiction over this case. Both agree that maritime jurisdiction applies, and so do we.
Accordingly, federal maritime law governs the elements of the appellants’ tort claims. See
Chaparro, 693 F.3d at 1336.
                                                4
              Case: 19-13750      Date Filed: 03/30/2020    Page: 5 of 6



now have a physical handicap? Surely each appellant did not suffer every injury

listed in the kitchen-sink paragraph the appellants add at the end. In any event, the

complaint does not plausibly allege that they have done so. See Iqbal, 556 U.S. at

678–79. Because the appellants fail to connect their general allegations of

“physical and emotional damage” with the specific facts they pleaded in bulk, we

must ignore that threadbare assertion of harm. See id. And without sufficiently

plausible allegations of harm, the appellants cannot state a claim. See Chaparro,
693 F.3d at 1336–38.

      But this does not end our inquiry. Alongside their allegations of physical

and emotional harm, the appellants also claim that Royal Caribbean’s actions

caused them financial harm—they had to pay out-of-pocket expenses while

trapped in Texas during the storm. Unlike their allegations of physical and

emotional injury, the appellants (with one exception) specify these out-of-pocket

expenses. So their allegations of financial harm have factual support. See Iqbal,
556 U.S. at 678–79.

      Yet the appellants still fail to state a claim, because recovery for their

financial injuries is barred under the maritime economic-loss rule. Under federal

maritime law, a plaintiff suing for an unintentional tort cannot recover “for

economic losses not associated with physical damages.” Kingston Shipping Co. v.

Roberts, 667 F.2d 34, 35 (11th Cir. 1982); Tampa Hercules Carriers, Inc. v.


                                           5
               Case: 19-13750      Date Filed: 03/30/2020    Page: 6 of 6



Florida, 720 F.2d 1201, 1202 (11th Cir. 1983), affirmed by operation of law en

banc, 728 F.2d 1359 (11th Cir. 1984). The appellants do not allege that their out-

of-pocket expenses stem from physical injury to their person or their property—

they allege purely economic losses stemming from the additional time they spent

in Texas. And since their only supported allegation of harm is not cognizable

under our precedent, the appellants fail to state a claim. See Smith v. United States,

873 F.3d 1348, 1351 (11th Cir. 2017) (holding that a “plaintiff must plausibly

allege all the elements of the claim for relief” to survive a motion to dismiss).

      Finally, even if the economic-loss rule did not bar the appellants’ claims for

financial injury, the appellants’ financial injuries still could not support their

claims for negligent infliction of emotional distress. The damages involved in that

tort are emotional, not economic. The tort compensates a plaintiff for “mental or

emotional harm.” See Chaparro, 693 F.3d at 1337–38. But the appellants do not

claim that their out-of-pocket expenses flow from mental or emotional harm. So

their allegations of financial harm cannot sustain their negligent-infliction-of-

emotional-distress claims.

      The district court’s judgment is AFFRIMED.




                                            6